           Case 1:17-vv-00196-UNJ Document 51 Filed 10/17/18 Page 1 of 7




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-0196V
                                      Filed: July 27, 2018
                                        UNPUBLISHED


    CLARE LAPIER,
                                                             Special Processing Unit (SPU); Joint
                        Petitioner,                          Stipulation on Damages; Influenza
    v.                                                       (Flu) Vaccine; Shoulder Injury
                                                             Related to Vaccine Administration
    SECRETARY OF HEALTH AND                                  (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for petitioner.
Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

        On February 10, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered right shoulder injuries and
arthralgias due to an influenza vaccination received on November 1, 2015. Petition at
1; Stipulation, filed July 27, 2018, at ¶ 4. Petitioner further alleges that she received the
vaccination in the United States, suffered the effects of her injury for more than six
months, and has not filed an action for or received compensation for her vaccine-related
injuries. Petition at 1,3; Stipulation at ¶¶ 3-5. “Respondent denies that the flu vaccine
administered on or about November 1, 2015, is the cause of petitioner’s alleged SIRV
and/or any other injury or her current condition. ” Stipulation at ¶ 6.

       Nevertheless, on July 27, 2018, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
           Case 1:17-vv-00196-UNJ Document 51 Filed 10/17/18 Page 2 of 7



finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $70,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
Case 1:17-vv-00196-UNJ Document 51 Filed 10/17/18 Page 3 of 7
Case 1:17-vv-00196-UNJ Document 51 Filed 10/17/18 Page 4 of 7
Case 1:17-vv-00196-UNJ Document 51 Filed 10/17/18 Page 5 of 7
Case 1:17-vv-00196-UNJ Document 51 Filed 10/17/18 Page 6 of 7
Case 1:17-vv-00196-UNJ Document 51 Filed 10/17/18 Page 7 of 7
